Citation Nr: 1639577	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to November 13, 2014 for posttraumatic stress disorder (PTSD), and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Thomas, Associate





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1967 to February 1969.  He is the recipient of the Combat Infantryman Badge based on his service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, granted service connection for PTSD and assigned a 30 percent rating, effective May 24, 2010

In October 2014, the Board denied the Veteran's claim for an initial rating in excess of 30 percent for PTSD.  The Veteran appealed this denied claim. 

In June 2015, during the pendency of this appeal, the RO increased the Veteran's disability rating for PTSD to 50 percent, effective November 13, 2014.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not awarded for the entirety of the claims period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In April 2016, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision, finding that the Board erred insofar as it denied an initial disability rating in excess of 30 percent for PTSD.  Specifically, the Court stated that the Board provided an inadequate statement of reasons or bases for its reliance on the November 2013 VA rating examination.  The Court also stated that the November 2013 VA examiner did not provide an adequate rationale for how he concluded that 70 percent of the Veteran's occupational and social impairment was a result of his PTSD, while the remaining 30 percent was attributable to his depression.   Therefore, the Court vacated the Board's decision denying an initial disability rating in excess of 30 percent for PTSD, and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Court's April 2016 Memorandum Decision, the Board finds that a new VA examination is necessary to obtain an adequate opinion as to the current severity of the Veteran's PTSD and whether it is possible to separate the effects of the Veteran's service-connected PTSD from his nonservice-connected depressive disorder not otherwise specified (NOS).  See 38 C.F.R. § 4.2 (2015); see also Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remanding where a VA examination was "inadequate for evaluation purposes"); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that an inadequate medical evaluation frustrates judicial review).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated VA treatment records related to the Veteran's PTSD from Saginaw dated from September 2016 to the present, and associate them with the record.

2. Schedule the Veteran for a new VA examination to determine the nature and severity of his service-connected PTSD.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also indicate whether it is possible to distinguish the effects of the Veteran's service-connected PTSD from his nonservice-connected depressive disorder NOS and, if so, the symptoms attributable to each psychiatric diagnosis should be specifically identified.

The examiner should also specifically address the impact the Veteran's PTSD has on his employability.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




